[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR ATTORNEY'S FEES (No. 113)
The attorney for the minor child's motion for attorney's fees is again before the court. This matter was before the court on April 26 at which time Attorney Collier presented her statement dated April 26 reflecting her services as counsel for the minor child to April 12 in the amount off $1,600.00. At that time the court granted this motion and allowed $1,600.00 as fair and reasonable fees for Attorney Collier's services. The court reserved decision as to whom should pay Attorney Collier's fees and ordered financial affidavits to be filed by May 10 by each of the parties. The plaintiff has filed her financial affidavit. There has been no filing of a financial affidavit by the defendant.
This motion again came before the court on July 12. Attorney Kaiser filed an "updated" statement for services on behalf of Attorney Collier and requested an order for payment of $2,050.00 for services rendered by Attorney Collier as counsel for the minor child. The court found that amount to be a fair and reasonable amount for the services performed to July 10, 1990.
The defendant has ignored the orders of this court entered on April 26. Defendant's counsel did not appear for argument of this matter on July 12. Counsel for the plaintiff has requested that the defendant be ordered to pay Attorney Collier's statement. The plaintiff has assets totalling $3,000.00 not including disaster assistance for items lost in the hurricane of 1989 in the plaintiff's home in the Virgin Islands. Her weekly net income is but $185.36. It is clear that she is not in any position to pay any portion of Attorney Collier's fees at the present time.
The court orders that the defendant pay $2,050.00 to Attorney Collier within thirty (30) days of this date.
EDGAR W. BASSICK, III, JUDGE CT Page 603